Case 5:20-cv-00176-FB Document 23 Filed 08/19/21 Page 1 of 1     FILED
                                                             August 19, 2021
                                                          CLERK, U.S. DISTRICT COURT
                                                          WESTERN DISTRICT OF TEXAS

                                                                                     JU
                                                       BY: ________________________________
                                                                               DEPUTY
